DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment
Claims 1, 7, 10, 14, 19 are amended and filed on 4/21/2021.
Allowable Subject Matter
Claims 1-19 are allowed.
As to claim 1, a syringe for interfacing with a fluid injector and a syringe release mechanism for releasing the syringe from operable engagement with the fluid injector, the syringe comprising: an elongated tubular body; a plunger having at least one flexible leg; a syringe engagement flange comprising a syringe drive paw, wherein the syringe drive paw transfers movement imparted to the syringe by a user into the syringe release mechanism to force at least one syringe latch into an open position to release the syringe and cause a plunger release tube to release the plunger from the piston of the fluid injector regardless of an axial position of the engaged plunger with the piston of the fluid injector, such that both the syringe and the plunger are released by the movement imparted to the syringe by the user in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Reilly (US. 20020165491A1) is the closest prior art of record. Even though Reilly discloses a syringe for interfacing with a fluid injector and a syringe release mechanism for releasing the syringe from operable engagement with the fluid injector, the syringe comprising: an elongated tubular body; a plunger having at least one flexible leg; a syringe engagement flange comprising a syringe drive paw, Reilly fails to disclose wherein the syringe 
As to claim 7, an injector system for injecting a fluid, comprising: a syringe, comprising: an elongated tubular body; a plunger having at least one flexible leg; a syringe engagement flange comprising a syringe drive paw; a fluid injector, comprising: a piston; a syringe release mechanism, wherein the syringe drive paw transfers movement imparted to the syringe by a user into the syringe release mechanism to force at least one syringe latch into an open position to release the syringe and cause a plunger release tube to release the plunger from the piston of the fluid injector regardless of an axial position of the engaged plunger with the piston of the fluid injector, such that both the syringe and the plunger are released by the movement imparted to the syringe by the user in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Reilly (US. 20020165491A1) is the closest prior art of record. Even though Reilly discloses an injector system for injecting a fluid, comprising: a syringe, comprising: an elongated tubular body; a plunger having at least one flexible leg; a syringe engagement flange comprising a syringe drive paw; a fluid injector, comprising: a piston; a syringe release mechanism, Reilly fails to disclose wherein the syringe drive paw transfers movement imparted to the syringe by a user into the syringe release mechanism to force at least one syringe latch into an open position to release the syringe and cause a plunger release tube to release the plunger from the piston of the fluid injector regardless of an axial position of the engaged plunger with 
As to claim 14, a syringe mounting assembly, comprising: a front plate for a fluid injector, the front plate defining a syringe-receiving opening; and a syringe release mechanism comprising: at least one syringe latch; and a syringe release gear and a syringe, comprising: an elongated tubular body comprising a plunger; a syringe engagement flange comprising: a sloping section configured to engage the at least one syringe latch; and a syringe drive paw, wherein the syringe drive paw transfers movement imparted to the syringe by a user into the syringe release mechanism to force the at least one syringe latch into the open position to release the syringe and cause a plunger release tube to release the plunger from a piston of the fluid injector regardless of an axial position of the engaged plunger with the piston of the fluid injector, such that both the syringe and the plunger are released by the movement imparted to the syringe by the user in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Reilly (US. 20020165491A1) in view of Fago et al. (US. 6,569,127B1)(“Fago”) is the closest prior art of record. Even though Reilly in view of Fago discloses a syringe mounting assembly, comprising: a front plate for a fluid injector, the front plate defining a syringe-receiving opening; and a syringe release mechanism comprising: at least one syringe latch; and a syringe release gear and a syringe, comprising: an elongated tubular body comprising a plunger; a syringe engagement flange comprising: a sloping section configured to engage the at least one syringe latch; and a syringe drive paw, but both Reilly and Fago fail to disclose wherein the syringe drive paw transfers movement imparted to the syringe by a user into the syringe release mechanism to force the at least one syringe latch into the open 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see remark, filed 4/21/2021, with respect to claims 1, 7, 14 have been fully considered and are persuasive.  The 102 rejection of claim 1, 14 and 103 rejection of claim 14 have been withdrawn. 
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HAMZA A DARB/Examiner, Art Unit 3783                                

/Lauren P Farrar/Primary Examiner, Art Unit 3783